DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: On pages 8, line 26 and page 10, line 15, the phrase “tile angle(s)” should be “tilt angle(s)”. It appears this is a misspelling issue.  
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are “a first shaping mechanism”, “a second shaping mechanism” and “a third shaping mechanism” in claim 6, 7, 16 and 17. The mechanisms are described with references 252, 251 and 25S to the different surfaces on the optical element 25 in figure 2. Also, “a reflected light shaping mechanism” in claim 9 and 19, described as a biconvex lens 253 in figure 2.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 11-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 11, the limitation “longitudinally toward the work surface” in line 11-12 of the claim is unclear to the Examiner. The specification does not describe what is intended by having the emission angles longitudinally toward the work surface. The specification just describes the light source are either the same or different, if they are the same they have the same emission angle if they are different they have a different emission angle (page 6, lines 1-23, page 9, lines 20-30). Then figure 2 shows the two light sources emitting toward the work surface. The Examiner will interpret this as the light sources face the work surface and emit their beams with an emission angle toward the surface similar to the Applicant’s figure 2. Please clarify.  
Claims 12-19 are rejected because of their dependency on claim 11.

Double Patenting
7.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
8.	Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10976560 in view of Baney et al. (US 20050094154) and Theytaz et al. (US 20050231482). 
In regards to claim 1, 10976560 teaches an illumination system of a navigation device (claim 1), the navigation device being configured to be operated on a work surface (claim 1, lines 1-3), the illumination system comprising: a first light source having a first emission angle and configured to emit a first light beam of a first wavelength to illuminate the work surface (claim 1, lines 4-6, 10-15); a second light source having a second emission angle and configured to emit a second light beam of a second wavelength to illuminate the work surface (claim 1, lines 7-15); and a light beam shaping optics configured to shape the first light beam and the second light beam to cause the first light beam and the second light beam to have at least one of identical incident angles and identical beam sizes corresponding to the work surface after passing through the light beam shaping optics (claim 1, lines 10-15), but does not specifically teach illuminating a first and second region with respective light sources on the work surface and the shaping optics cause the first region to overlap with the second region. Baney teaches a first light source (203) having a first emission angle (213a/213b) and configured to emit a first light beam of a first wavelength (paragraph 27, 30 and 31) to illuminate a first region on a work surface (220) (see fig. 2); a second light source (204) having a second emission angle (214a/214b) and configured to emit a second light beam of a second wavelength to illuminate a second region on the work surface (paragraph 27, 30 and 31); and a light beam shaping optics (211) configured to shape the first light beam and the second light beam to cause the first light beam and the second light beam to have at least one of identical incident angles and identical beam sizes (213c/213d, 214c/214d) corresponding to the work surface (220) (see fig. 2) after passing through the light beam shaping optics (211) (identical incident angle and identical beam shape/size for beams 213c/213d, 214c/214d, see fig. 2, paragraph 27), and to cause the first region to overlap with the second region (see fig. 2, the first and second beams overlap each other on the surface of 220 after passing through beam shaping optics 211). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the first and second beams of 10976560 overlap at the at the work surface similar to Baney in order to efficiently illuminate a region of the worksurface with a plurality of light sources providing for enhanced navigation terrain coverage over different types of surfaces. 
In regards to claim 2, 10976560 as modified by Baney teaches the illumination system as claimed in claim 1, wherein the first emission angle is identical to the second emission angle, and the first wavelength is different from the second wavelength (109765560, claim 2).
In regards to claim 3, 10976560 as modified by Baney teaches the illumination system as claimed in claim 1, wherein the first emission angle is different from the second emission angle, and the first wavelength is different from the second wavelength (10976560, claim 3).
In regards to claim 4, 10976560 as modified by Baney teaches the illumination system as claimed in claim 1, wherein the first emission angle is different from the second emission angle, and the first wavelength is identical to the second wavelength (10976560, claim 4).
In regards to claim 5, 10976560 as modified by Baney teaches the illumination system as claimed in claim 1, further comprising: a substrate; and an image sensor disposed on the substrate, and configured to detect a reflected first light beam and a reflected second light beam reflected by the work surface and penetrating the light beam shaping optics, wherein the first light source and the second light source are arranged on the substrate along a first direction from the image sensor, and have different distances from the image sensor (10976560, claim 5).
In regards to claim 6, 10976560 as modified by Baney teaches the illumination system as claimed in claim 5, wherein the light beam shaping optics comprises: a first shaping mechanism opposite to the first light source; a second shaping mechanism opposite to the second light source; and a third shaping mechanism opposite to the work surface, wherein a shaping effect of the first shaping mechanism on the first light beam is different from that of the second shaping mechanism on the second light beam, and the third shaping mechanism has an identical shaping effect on the first light beam and the second light beam (10976560, claim 1, lines 17-20 and claim 5).
In regards to claim 7, 10976560 as modified by Baney teaches the illumination system as claimed in claim 6, wherein a distance between the first shaping mechanism and the first light source is different from that between the second shaping mechanism and the second light source (10976560, claim 1, lines 21-24).
In regards to claim 8, 10976560 as modified by Baney teaches the illumination system as claimed in claim 5, wherein the substrate is separated from the work surface by a predetermined distance (claim 7).
In regards to claim 9, 10976560 as modified by Baney teaches the illumination system as claimed in claim 5, wherein the light beam shaping optics further comprises a reflected light shaping mechanism configured to shape the reflected first light beam and the reflected second light beam (10976560, claim 8).
In regards to claim 10, 10976560 as modified by Baney teaches the light beam shaping optics (Baney, 211) to cause the first region to overlap with the second region (Baney, see fig. 2, the first and second beams overlap each other on the surface of 220 after passing through beam shaping optics 211), but does not specifically teach wherein the first region is fully overlapped with the second region. Theytaz teaches a first source (250a) with a first light beam (beam from 250a) and second light source (250b) with a second light beam (beam from 25b); a light beam shaping optics (230) to shape the first light beam (250b) and the second light beam (beam from 250b) to cause a first region of the first light beam (beam from 250a) to fully overlap with a second region of the second light beam (beam from 250b) (see fig. 6, illuminate same spot so fully overlapped at same spot, paragraph 51). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have fully overlapping beams similar to Theytaz with the overlapping beams of 10976560 as modified by Baney in order to ensure proper illumination of the surface at a location providing for more accurate positional navigation of the device with respect to the work surface. 
In regards to claim 11, 10976560 teaches an illumination system of a navigation device (claim 1), the navigation device being configured to be operated on a work surface (claim 1, lines 1-3), the illumination system comprising: a first light source having a first emission angle and configured to emit a first light beam of a first wavelength to illuminate the work surface (claim 1, lines 4-6, 10-15); a second light source having a second emission angle and configured to emit a second light beam of a second wavelength to illuminate the work surface (claim 1, lines 7-15); and a light beam shaping optics configured to shape the first light beam and the second light beam to cause the first light beam and the second light beam to have at least one of identical incident angles and identical beam sizes corresponding to the work surface after passing through the light beam shaping optics (claim 1, lines 10-15), but does not specifically teach wherein the first emission angle and the second emission angle are both longitudinally toward the work surface. Baney teaches a first light source (203) having a first emission angle (213a/213b) and configured to emit a first light beam of a first wavelength (paragraph 27, 30 and 31) (see fig. 2); a second light source (204) having a second emission angle (214a/214b) and configured to emit a second light beam of a second wavelength (paragraph 27, 30 and 31) (see fig. 2); wherein the first emission angle (213a/213b) and the second emission angle (214a/214b) are both longitudinally toward a work surface (220) (see fig. 2, emission angles are toward the work surface). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the emission angles of 10976560 longitudinally toward the work surface similar to Baney in order to illuminate the surface in a desired manner providing for higher quality position measurements and navigation across the surface.
In regards to claim 12, 10976560 as modified by Baney teaches the illumination system as claimed in claim 11, wherein the first emission angle is identical to the second emission angle, and the first wavelength is different from the second wavelength (109765560, claim 2).
In regards to claim 13, 10976560 as modified by Baney teaches the illumination system as claimed in claim 11, wherein the first emission angle is different from the second emission angle, and the first wavelength is different from the second wavelength (10976560, claim 3).
In regards to claim 14, 10976560 as modified by Baney teaches the illumination system as claimed in claim 11, wherein the first emission angle is different from the second emission angle, and the first wavelength is identical to the second wavelength (10976560, claim 4).
In regards to claim 15, 10976560 as modified by Baney teaches the illumination system as claimed in claim 11, further comprising: a substrate; and an image sensor disposed on the substrate, and configured to detect a reflected first light beam and a reflected second light beam reflected by the work surface and penetrating the light beam shaping optics, wherein the first light source and the second light source are arranged on the substrate along a first direction from the image sensor, and have different distances from the image sensor (10976560, claim 5).
In regards to claim 16, 10976560 as modified by Baney teaches the illumination system as claimed in claim 15, wherein the light beam shaping optics comprises: a first shaping mechanism opposite to the first light source; a second shaping mechanism opposite to the second light source; and a third shaping mechanism opposite to the work surface, wherein a shaping effect of the first shaping mechanism on the first light beam is different from that of the second shaping mechanism on the second light beam, and the third shaping mechanism has an identical shaping effect on the first light beam and the second light beam (10976560, claim 1, lines 17-20 and claim 5).
In regards to claim 17, 10976560 as modified by Baney teaches the illumination system as claimed in claim 16, wherein a distance between the first shaping mechanism and the first light source is different from that between the second shaping mechanism and the second light source (10976560, claim 1, lines 21-24).
In regards to claim 18, 10976560 as modified by Baney teaches the illumination system as claimed in claim 15, wherein the substrate is separated from the work surface by a predetermined distance (claim 7).
In regards to claim 19, 10976560 as modified by Baney teaches the illumination system as claimed in claim 15, wherein the light beam shaping optics further comprises a reflected light shaping mechanism configured to shape the reflected first light beam and the reflected second light beam (10976560, claim 8).

9.	Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10976560 in view of Theytaz et al. (US 20050231482). 
In regards to claim 20, 10976560 teaches an illumination system of a navigation device (claim 1), the navigation device being configured to be operated on a work surface (claim 1, lines 1-3), the illumination system comprising: a first light source having a first emission angle and configured to emit a first light beam (claim 1, lines 4-6, 10-15); a second light source having a second emission angle and configured to emit a second light beam (claim 1, lines 7-15); and a light beam shaping optics configured to shape the first light beam and the second light beam to cause the first light beam and the second light beam to have at least one of identical incident angles and identical beam sizes corresponding to the work surface after passing through the light beam shaping optics (claim 1, lines 10-15), but does not specifically teach wherein the first light beam and the second light beam are not overlapped with each other before entering the light beam shaping optics, but are partially overlapped with each other after entering the light beam shaping optics. Theytaz teaches a first light source (250a) having a first emission angle (paragraph 53) and configured to emit a first light beam (see fig. 6); a second light source (250b) having a second emission angle (paragraph 53) and configured to emit a second light beam (see fig. 6); and wherein the first light beam (beam from 250a) and the second light beam (beam from 250b) are not overlapped with each other before entering a light beam shaping optics (230) (see fig. 6), but are partially overlapped with each other after entering the light beam shaping optics (230) (see fig. 6, after entering the shaping optics the two beams are brought together to a single spot and overlap with each other, paragraph 51). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the two beams of 10976560 overlap each other after entering a light shaping optics similar to Theytaz in order to ensure illumination of a desired spot providing for more accurate position measuring and navigation along a work surface. 

Claim Rejections - 35 USC § 102
10.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


11.	Claim(s) 1, 2, 5, 8, 9, 11, 12, 15, 18 and 19 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Baney et al. (US 20050094154).
Re claim 1: Baney teaches an illumination system of a navigation device (fig. 2), the navigation device being configured to be operated on a work surface (220) (see fig. 2), the illumination system comprising: a first light source (203) having a first emission angle (213a/213b) and configured to emit a first light beam of a first wavelength (paragraph 27, 30 and 31) to illuminate a first region on a work surface (220) (see fig. 2); a second light source (204) having a second emission angle (214a/214b) and configured to emit a second light beam of a second wavelength (paragraph 27, 30 and 31) to illuminate a second region on the work surface (220) (see fig. 2); and a light beam shaping optics (211) configured to shape the first light beam and the second light beam to cause the first light beam and the second light beam to have at least one of identical incident angles and identical beam sizes (213c/213d, 214c/214d) corresponding to the work surface (220) (see fig. 2) after passing through the light beam shaping optics (211) (identical incident angle and identical beam shape/size for beams 213c/213d, 214c/214d, see fig. 2, paragraph 27), and to cause the first region to overlap with the second region (see fig. 2, the first and second beams overlap each other on the surface of 220 after passing through beam shaping optics 211).
Re claim 2: Baney teaches the illumination system, wherein the first emission angle is identical to the second emission angle (see fig. 2, the emission angle of 203 is the same as the emission angle of 204), and the first wavelength is different from the second wavelength (paragraph 31, emitter 203 is an LED broadband light and emitter 204 is a laser narrow band wavelength, paragraph 37).
Re claim 5: Baney teaches the illumination system, further comprising: a substrate (201) an image sensor (217) (paragraph 28) disposed on the substrate (201), and configured to detect a reflected first light beam and a reflected second light beam reflected by the work surface (220) and penetrating the light beam shaping optics (211/215/216/202), wherein the first light source (203) and the second light source (204) are arranged on the substrate (207) along a first direction from the image sensor (217), and have different distances from the image sensor (217) (see fig. 2).
Re claim 8: Barney teaches the illumination system, wherein the substrate (201) is separated from the work surface (220) by a predetermined distance (see fig. 2, there is a separation distance from substrate 201 to the work surface 220 where the optical element 211/202/215/216 are located).
Re claim 9: Baney teaches the illumination system, wherein the light beam shaping optics (211/215/216/202) further comprises a reflected light shaping mechanism (216) configured to shape the reflected first light beam (213e/213f and the reflected second light beam (214e/214f) (see fig. 2).
Re claim 11: Baney teaches an illumination system of a navigation device (fig. 2), the navigation device being configured to be operated on a work surface (220) (see fig. 2), the illumination system comprising: a first light source (203) having a first emission angle (213a/213b) and configured to emit a first light beam of a first wavelength (paragraph 27, 30 and 31) (see fig. 2); a second light source (204) having a second emission angle (214a/214b) and configured to emit a second light beam of a second wavelength (paragraph 27, 30 and 31) (see fig. 2); and a light beam shaping optics (211) configured to shape the first light beam and the second light beam to cause the first light beam and the second light beam to have at least one of identical incident angles and identical beam sizes (213c/213d, 214c/214d) corresponding to the work surface (220) (see fig. 2) after passing through the light beam shaping optics (211) (identical incident angle and identical beam shape/size for beams 213c/213d, 214c/214d, see fig. 2, paragraph 27), and wherein the first emission angle (213a/213b) and the second emission angle (214a/214b) are both longitudinally toward a work surface (220) (see fig. 2, emission angles are toward the work surface).
Re claim 12: Baney teaches the illumination system, wherein the first emission angle is identical to the second emission angle (see fig. 2, the emission angle of 203 is the same as the emission angle of 204), and the first wavelength is different from the second wavelength (paragraph 31, emitter 203 is an LED broadband light and emitter 204 is a laser narrow band wavelength, paragraph 37).
Re claim 15: Baney teaches the illumination system, further comprising: a substrate (201) an image sensor (217) (paragraph 28) disposed on the substrate (201), and configured to detect a reflected first light beam and a reflected second light beam reflected by the work surface (220) and penetrating the light beam shaping optics (211/215/216/202), wherein the first light source (203) and the second light source (204) are arranged on the substrate (207) along a first direction from the image sensor (217), and have different distances from the image sensor (217) (see fig. 2).
Re claim 18: Barney teaches the illumination system, wherein the substrate (201) is separated from the work surface (220) by a predetermined distance (see fig. 2, there is a separation distance from substrate 201 to the work surface 220 where the optical element 211/202/215/216 are located).
Re claim 19: Baney teaches the illumination system, wherein the light beam shaping optics (211/215/216/202) further comprises a reflected light shaping mechanism (216) configured to shape the reflected first light beam (213e/213f and the reflected second light beam (214e/214f) (see fig. 2).

Claim Rejections - 35 USC § 103
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

13.	Claim(s) 3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baney et al. (US 20050094154) in view of Takahashi (US 6301216).
Re claims 3 and 13: Baney teaches the illumination system, wherein the first emission angle is identical to the second emission angle (see fig. 2, the emission angle of 203 is the same as the emission angle of 204), and the first wavelength is different from the second wavelength (paragraph 31, emitter 203 is an LED broadband light and emitter 204 is 3 laser narrow band wavelength) and the first and second light source (203, 204) have different spatial positions (paragraph 25), but does not specifically teach wherein the first emission angle is different from the second emission angle. Takahashi teaches an illumination system (fig. 2 and 4), wherein a first emission angle (44, wavelength 1) is different from a second emission angle (45, wavelength 2), and a first wavelength (44, wavelength 1) is different from a second wavelength (45, wavelength 2) (see fig. 2 and 4, col. 4, lines 28-67 and col. 5, lines 1-25). It would have been obvious to one of ordinary Skill in the art at the time the invention was fled to have different emission angles similar to Takahashi with the emission angle of Baney in order to allow for different packaging designs providing for more compact design or a more versatile design.

14.	Claim(s) 4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baney et al. (US 20050094154) in view of DePue et al. (US 20050231465).
Re claims 4 and 14: Baney teaches the illumination system, wherein the first emission angle is identical to the second emission angle (see fig. 2, the emission angle of 203 is the same as the emission angle of 204), and the first wavelength is different from the second wavelength (paragraph 31, emitter 203 is an LED broadband light and emitter 204 is a laser narrow band wavelength, paragraph 31), but does not specifically teach the first emission angle is different from the second emission angle, and the first wavelength is identical to the second wavelength. DePue teaches an illumination system, wherein a first emission angle (32) is different from a second emission angle (24) (see fig. 3), and a first wavelength (32) is identical to a second wavelength (34) (paragraph 27). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have both the light emitters emit identical wavelengths at different emission angles similar to DePue with the light emitters of Baney in order to ensure desired illumination of the work surface at single wavelength dependent on the desired method of processing the reflected light allowing for more accurate results for the navigation module.

15.	Claim(s) 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baney et al. (US 20050094154) in view of Winkler et al. (US 11157113).
Re claims 6 and 16: Baney teaches Baney teaches the illumination system, wherein the light beam shaping optics (211/202/215/216) comprises: a first shaping mechanism (211 on the left side) opposite to the first light source (203); a second shaping mechanism (211 on the right side) opposite to the second light source (204); and a third shaping mechanism (the side of 202 where 217 is located thereon that faces the work surface 220) opposite to the work surface (220) (see fig. 2), and the third shaping mechanism has an identical shaping effect on the first light beam and the second light beam (see fig. 2, the two beams output 213c/213d and 214c/214d are identical to each other, the surface of 202 facing the work surface 220 does maintain the collimated beam outputs), but does not specifically teach wherein a shaping effect of the first shaping mechanism on the first light beam, is different from that of the second shaping mechanism on the second light beam. Winkler teaches a light shaping optics (510d/510e), comprises: a first shaping mechanism (510d) opposite to the first light source (502); a second shaping mechanism (510e) opposite to the second light source (503); and a third shaping mechanism (surface of 510e/510d opposite the work surface of 506) opposite to the work surface (506) (see fig. 5d); and a shaping effect of the first shaping mechanism (510d) on the first light beam is different from that of the second shaping mechanism (510e) on the second light beam (see fig. 5d, col. 15, lines 12-44, the different shaping mechanisms shape the beams by redirected them toward a spot on the work surface, also the different curvatures would change the beams from the light sources in different ways). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the first and second mechanism with different shaping effects similar to Winkler with the mechanisms of Baney in order to ensure both light emitters are directed to a desired locations on the work surface with a desired shape providing for more accurate illumination of the surface to be measured.  

16.	Claim(s) 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baney et al. (US 20050094154) in view of Theytaz et al. (US 20050231482).
Re claim 10: Baney teaches the light beam shaping optics (Baney, 211) to cause the first region to overlap with the second region (Baney, see fig. 2, the first and second beams overlap each other on the surface of 220 after passing through beam shaping optics 211), but does not specifically teach wherein the first region is fully overlapped with the second region. Theytaz teaches a first source (250a) with a first light beam (beam from 250a) and second light source (250b) with a second light beam (beam from 25b); a light beam shaping optics (230) to shape the first light beam (250b) and the second light beam (beam from 250b) to cause a first region of the first light beam (beam from 250a) to fully overlap with a second region of the second light beam (beam from 250b) (see fig. 6, illuminate same spot so fully overlapped at same spot, paragraph 51). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have fully overlapping beams similar to Theytaz with the overlapping beams of Baney in order to ensure proper illumination of the surface at a location providing for more accurate positional navigation of the device with respect to the work surface. 
Re claim 20: Baney teaches an illumination system of a navigation device (fig. 2), the navigation device being configured to be operated on a work surface (220) (see fig. 2), the illumination system comprising: a first light source (203) having a first emission angle (213a/213b) and configured to emit a first light beam (paragraph 27, 30 and 31) (see fig. 2); a second light source (204) having a second emission angle (214a/214b) and configured to emit a second light beam (paragraph 27, 30 and 31) (see fig. 2); and a light beam shaping optics (211) configured to shape the first light beam and the second light beam to cause the first light beam and the second light beam to have at least one of identical incident angles and identical beam sizes (213c/213d, 214c/214d) corresponding to the work surface (220) (see fig. 2) after passing through the light beam shaping optics (211) (identical incident angle and identical beam shape/size for beams 213c/213d, 214c/214d, see fig. 2, paragraph 27), and to cause the first light beam to overlap with the second light beam after entering the light beam shaping optics (211)  (see fig. 2, the first and second beams overlap each other on the surface of 220 after passing through beam shaping optics 211), but does not specifically teach wherein the first light beam and the second light beam are not overlapped with each other before entering the light beam shaping optics, but are partially overlapped with each other after entering the light beam shaping optics. Theytaz teaches a first light source (250a) having a first emission angle (paragraph 53) and configured to emit a first light beam (see fig. 6); a second light source (250b) having a second emission angle (paragraph 53) and configured to emit a second light beam (see fig. 6); and wherein the first light beam (beam from 250a) and the second light beam (beam from 250b) are not overlapped with each other before entering a light beam shaping optics (230) (see fig. 6), but are partially overlapped with each other after entering the light beam shaping optics (230) (see fig. 6, after entering the shaping optics the two beams are brought together to a single spot and overlap with each other, paragraph 51). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the two beams of Baney overlap each other after entering a light shaping optics similar to Theytaz in order to ensure illumination of a desired spot providing for more accurate position measuring and navigation along a work surface. 

Conclusion
17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER D BENNETT whose telephone number is (571)270-3419. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER D BENNETT/Examiner, Art Unit 2878